DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1, 8, and 15 is the inclusion of limitation “obtaining a loss quantitative evaluation index of the fusion-strategy model; and obtaining a fusion sorting recommendation result of the plurality of heterogeneous data sources by inputting the unified evaluation index of the each heterogeneous data source and the loss quantitative evaluation index to the fusion-strategy model”, which is not found in the prior art.  The closest possible prior art in this case is Vijayaraghavan et al (US 9,652,797 B2), which teaches user intent is identified while the user browses online and recommendations are provided to the user. The recommendations are based on the identified intent, interests, and preferences of the user who is performing the searches. The determination of user intent and interests is based on a statistical model derived from data compiled from the user and a plurality of other users. Other resources may also be determined to be relevant, for example, because of past interactions of the user, memberships of the user in ecommerce websites, the user's interests and preferences are similar to those of other users, and so on. The result of the user search is a ranked set of recommendations that is provided to the user.
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161